DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claim11 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The use of the term “about” had rendered the limitation “about twice to about ten times” in the claim indefinite. For examination purposes, the limitation is considered as “twice to ten times.”

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (Wu et al., Flexible, multilevel, and low-operating-voltage resistive memory based on MoS2–rGO hybrid, Applied Surface Science 463 (2019) 947–952; available online 05 September 2018).
Regarding claim 1, Wu discloses, in FIGS. 3 and 7 and in related text, a memristor comprising: 
a lower electrode (Ti) and an upper electrode (ITO) that are spaced apart from each other; and 
a resistance change layer between the lower electrode and the upper electrode, the resistance change layer including only a plurality of two-dimensional material layers (rGO, MoS2, rGO) that are stacked on each other (see FIG. 7), 
wherein the lower electrode and the upper electrode include different materials from each other, and 
wherein the resistance change layer has resistance characteristics that vary in an analog manner according to a sweep of an applied electrical signal (see FIG. 3(b)), and 
wherein at least one of the plurality of two-dimensional material layers includes at least one of MoS2, WS2, MoSe2, WSe2, MoTe2, WTe2, ZrS2, ZrSe2, HfS2, HfSe2, GaSe, GaTe, InSe, In2Se3, Bi2Se3.
Claims 14-15 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puglisi (Puglisi et al., 2D h-BN based RRAM devices, 2016 IEEE International Electron Devices Meeting (IEDM), 2016, pp. 34.8.1-34.8.4).
Regarding claim 14, Puglisi discloses, in FIG. 1 and in related text, a memristor comprising: 
a lower electrode (CuNi) and an upper electrode (Ti) that are spaced apart from each other; and 
a resistance change layer (5-7 layers thick h-BN stack) between the lower electrode and the upper electrode, the resistance change layer including a first two-dimensional material layer and a second two-dimensional material layer that are stacked on each other, 
wherein at least one of the first two-dimensional material layer and the second two-dimensional material layer has insulating characteristics, 
the resistance change layer includes ten or fewer two-dimensional material layers, and the ten or fewer two-dimensional material layers includes the first two- dimensional material layer and the second two-dimensional material layer (see Puglisi, Abstract, I. INTRODUCTION, II. DEVICES AND EXPERIMENTS).
Regarding claim 15, Puglisi discloses wherein at least one of the first two- dimensional material layer and the second two-dimensional material layer includes at least one of fluorographene, graphene oxide, h-BN, Mica, MoO3, WO4, CuOx, TiO2, MnO2, V2Os, TaO4, and RuO2
Regarding claim 28, Puglisi discloses wherein the first two-dimensional material layer and the second two-dimensional material layer include a same material (h-BN) (see Puglisi, II. DEVICES AND EXPERIMENTS).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-9, 11-13, 16, 18-23 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2020/0083037) in view of Yazyev (Yazyev et al., MoS2 and semiconductors in the flatland, Materials Today, Volume 18, Issue 1, 2015; previously cited in Office Action mailed on 5/28/2021).
Regarding claim 1, Park discloses, in FIG. 3 and in related text, a memristor comprising: 
a lower electrode (Au) and an upper electrode (Au) that are spaced apart from each other; and 
a resistance change layer (N MoS2 monolayers stacked by van der Waals interaction) between the lower electrode and the upper electrode, the resistance change layer including only a plurality of two-dimensional material layers that are stacked on each other (see Park, Abstract, [0006]-[0009], [0012], [0070], [0096]), 
wherein the resistance change layer has resistance characteristics that vary in an analog manner according to a sweep of an applied electrical signal (see Park, FIG. 3(b), [0070]), and 
MoS2, WS2, MoSe2, WSe2, MoTe2, WTe2, ZrS2, ZrSe2, HfS2, HfSe2, GaSe, GaTe, InSe, In2Se3, Bi2Se3, and black phosphorus (see Park, [0008]).
Park discloses that the lower electrode and upper electrode both include gold (see Park, [0070]).
Park does not explicitly disclose wherein the lower electrode and the upper electrode include different materials from each other.
Yazyev teaches graphene electrode for MoS2 monolayer (see Yazyev, page 26, second column). Thus Yazyev teaches that the lower electrode is graphene. Yazyev together with Park teaches wherein the lower electrode and the upper electrode include different materials from each other. 
Park and Yazyev are analogous art because they both are directed to two-dimensional material layer devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Park with the features of Yazyev because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park to include wherein the lower electrode and the upper electrode include different materials from each other, as taught by Yazyev, because graphene forms ohmic contact with MoS2 monolayer (see Yazyev, page 26, second column), and because it is simple substitution of one known element for another to obtain predictable results, as graphene like gold demonstrates metal characteristics and is suitable as electrode material. See, for example, Duong et al., van 
Regarding claim 5, Park in view of Yazyev teaches the memristor of claim 1.
Park discloses wherein the resistance change layer includes dot-type (bubble) defects (see Park, [0047]).
Regarding claim 6, Park in view of Yazyev teaches the memristor of claim 1.
The limitation “wherein the memristor is configured to operate with a set voltage in a range that is equal to or higher than about 0.1 V and equal to or lower than about 0.5 V” of claim 6 is mere manner of operating the memristor device and does not differentiate apparatus claim 6 from the prior art of Park and Yazyev. "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See also, MPEP § 2114.
Regarding claim 7, Park in view of Yazyev teaches the memristor of claim 1.
The limitation “wherein the memristor is configured to perform a bipolar resistive switching operation” of claim 7 is manner of operating the memristor device and does not differentiate apparatus claim 7 from the prior art of Park and Yazyev. "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See also, MPEP § 2114.
Regarding claim 8, Park in view of Yazyev teaches the memristor of claim 1.
Park discloses wherein, in the memristor after undergoing a forming operation, an ohmic conduction slope of the memristor in a high resistance state (FIG. 4(b)) is constant (around 0 V), and an ohmic conduction slope of the memristor in a low resistance state (FIG. 4(a)) is constant (see Park, FIGS. 4(a) and 4(b), [0072]-[0073]).
Regarding claim 9, Park in view of Yazyev teaches the memristor of claim 8.
Park discloses that the ohmic conduction slope is greater than or equal to 0 in the high resistance state and the low resistance state.
Park does not explicitly disclose wherein the ohmic conduction slope of the memristor in the high resistance state, the low resistance state, or both the high resistance state and the low resistance state is in a range of 0.8 to 1.2.
However, it is well known in the art of resistive memory devices that the ohmic conduction slope in the high resistance state and the low resistance state determines the on/off current and on/off states of a resistive memory device. See, for example, Kumar (US 2009/0272962), FIG. 2A, [0027]. That is, the ohmic conduction slope in the high resistance state and the low resistance state is result effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine 
Regarding claim 11, Park in view of Yazyev teaches the memristor of claim 1.
Park discloses wherein a distance between the lower electrode and the upper electrode is about twice to about ten times a size of atoms in the resistance change layer (see Park, [0006]-[0009], [0070]: each monolayer is three atom thick, and there are one or more monolayers in the resistance change layer sandwiched between the electrodes).
Regarding claim 12, Park in view of Yazyev teaches the memristor of claim 1.
Park discloses wherein the resistance change layer (N MoS2 monolayers stacked by van der Waals interaction) includes ten or fewer two-dimensional material layers, and the ten or fewer two-dimensional material layers includes the first two-dimensional material layer and the second two-dimensional material layer (see Park, [0006]-[0009], [0070]: the resistance change layer includes multiple MoS2 monolayers, each monolayer is two dimensional as their thickness is in atomic scale).
Regarding claim 13, Park in view of Yazyev teaches the memristor of claim 1.
Park discloses wherein the first two-dimensional material layer and the second two-dimensional material layer (MoS2 monolayers) include a same material (see Park, [0006]-[0009], [0070]: the resistance change layer includes multiple MoS2 monolayers).
Regarding claim 16, Park in view of Yazyev teaches the memristor of claim 1.
Park discloses wherein the plurality of two-dimensional material layers are multiple MoS2 monolayers (see Park, [0070]).
2 is semiconductor (see Yazyev, Abstract), Park inherently discloses wherein the plurality of two-dimensional material layers have semiconductor characteristics.
Regarding claim 18, Park in view of Yazyev teaches the memristor of claim 1.
Park discloses wherein each of the first two-dimensional material layer and the second two-dimensional material layer is a single layer (monolayer) (see Park, [0006]-[0009], [0070]: the resistance change layer includes multiple MoS2 monolayers).
Regarding claim 19, Park in view of Yazyev teaches the memristor of claim 1.
Park discloses wherein at least one of the lower electrode and the upper electrode includes a metal (gold) (see Park, FIG. 3, [0070]).
Regarding claim 20, Park in view of Yazyev teaches the memristor of claim 1.
Park discloses wherein the plurality of two-dimensional layers in the resistance change layer (N MoS2 monolayers stacked by van der Waals interaction, N=2) include a first two-dimensional layer and a second two-dimensional layer, the first two-dimensional layer directly contacts the lower electrode and the second two-dimensional material layer, and the second two-dimensional layer directly contacts the upper electrode (see Park, Abstract, [0006]-[0009], [0012], [0070], [0096]).
Regarding claim 21, Park in view of Yazyev teaches the memristor of claim 1.
The limitation “wherein one of the lower electrode and the upper electrode includes an active electrode, and an other of the lower electrode and the upper electrode includes a non-active electrode” of claim 21 is mere matter of operating the memristor device and does not differentiate apparatus claim 21 from the prior art of Park and Yazyev. "Apparatus claims cover what a device is, not what a does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See also, MPEP § 2114.
Regarding claim 22, Park in view of Yazyev teaches the memristor of claim 1.
Park discloses wherein the resistance change layer (including N MoS2 monolayers) is arranged in an area where the lower electrode and the upper electrode overlap each other (see Park, FIG. 3, [0070]).
Regarding claim 23, Park in view of Yazyev teaches the memristor of claim 1.
Park discloses wherein the upper electrode, the first two-dimensional material layer, the second two-dimensional material layer, and the lower electrode are sequentially arranged to contact each other (see Park, FIG. 3, [0070]: the resistance change layer includes N MoS2 monolayers).
Regarding claims 26-27, Park in view of Yazyev teaches the memristor of claim 1.
Park discloses a device comprising: the memristor according to claim 1, wherein the device is a neuromorphic device, memory device, or computing device (see Park, [0091], [0096]).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yazyev, and further in view of Ghorbani-Asl (Ghorbani-Asl et al., Defect-induced 2 monolayers, PHYSICAL REVIEW B 88, 245440 (2013)).
Regarding claim 2, Park in view of Yazyev teaches the memristor of claim 1.
Park discloses that the resistance change layer (N MoS2 monolayers stacked by van der Waals interaction) includes defects (see Park, [0047]).
Park does not explicitly disclose wherein the resistance change layer includes defective grain boundaries.
Ghorbani-Asl teaches MoS2 monolayer including grain boundary defect (see Ghorbani-Asl, FIG. 2). Thus Ghorbani-Asl together with Park teaches wherein the resistance change layer includes defective grain boundaries.
Park and Ghorbani-Asl are analogous art because they both are directed to two-dimensional materials and one of ordinary skill in the art would have had a reasonable expectation of success to modify Park with the features of Ghorbani-Asl because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park to include wherein the resistance change layer includes defective grain boundaries, as taught by Ghorbani-Asl, because of manufacturing process (see Ghorbani-Asl, I. Introduction).
Regarding claim 3, Park in view of Yazyev, and further in view of Ghorbani-Asl teaches the memristor of claim 2.
Since Ghorbani-Asl teaches the structure of defective grain boundaries, Ghorbani-Asl inherently teaches wherein the resistance change layer is configured to form a conductive filament on the defective grain boundaries in response to an 
Regarding claim 4, Park in view of Yazyev, and further in view of Ghorbani-Asl teaches the memristor of claim 2.
Ghorbani-Asl teaches wherein each of the plurality of two-dimensional material layers include line-type defects (see Ghorbani-Asl, FIG. 2), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 2.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yazyev, and further in view of Williams (US 2008/0079029).
Regarding claim 24, Park in view of Yazyev teaches the memristor of claim 1.
Park discloses the upper electrode, the lower electrode (see discussion on claim 1 above).
Park does not explicitly disclose wherein the upper electrode includes a plurality of first electrodes that are spaced apart from each other in a first direction perpendicular to a thickness direction of the resistance change layer, the lower electrode includes a plurality of second electrodes that are spaced apart from each other in a second direction that is perpendicular to the thickness direction of the resistance change layer, and the second direction is different than the first direction.
Williams teaches wherein the upper electrode includes a plurality of first electrodes (104) that are spaced apart from each other in a first direction perpendicular 
Park and Williams are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Park with the features of Williams because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park to include wherein the upper electrode includes a plurality of first electrodes that are spaced apart from each other in a first direction perpendicular to a thickness direction of the resistance change layer, the lower electrode includes a plurality of second electrodes that are spaced apart from each other in a second direction that is perpendicular to the thickness direction of the resistance change layer, and the second direction is different than the first direction, as taught by Williams, in order to form a crossbar array (see Williams, [0033]-[0034]).
Regarding claim 25, Park in view of Yazyev, and further in view of Williams teaches the memristor of claim 24.
Williams teaches wherein the resistance change layer (106) includes a plurality of sub-resistance change layers that are arranged in an area where the plurality of first electrodes (104) and the plurality of second electrodes (102) overlap with each other, and the plurality of sub-resistance change layers are spaced apart from each other (see .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Geim et al., Van der Waals heterostructures, Nature 499, 419–425 (2013), Figure 2, and Duong et al., van der Waals Layered Materials: Opportunities and Challenges, ACS Nano 2017 11 (12), 11803-11830, Table I, are related to two-dimensional materials. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811